Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “404” has been used to designate both an integrated pack (Figure 4A) and a singular interdental device (Figure 4B) (paragraphs [0032] and [0033] in the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 11, 13, & 22 are objected to because of the following informalities: 
In claim 5 the phrase “tip is in form of” should read “tip is in the form of”.
Claim 11 references “release the active ingredients” when in claim 1, which claim 11 depends on, there is only reference of “a material” with no mention of active ingredients. The examiner understands the “release of active ingredients” to be a part of the “material” of claim 1, however for clarity and consistency purposes, “release the active ingredients” in claim 11 should be changed to “release active ingredients”.
In claim 13 the phrase “material in the form” should read “material is in the form”. 
Claim 22 references “oral medication” when in claim 17, which claim 22 depends on, there is only reference of a “material” leading to possible confusion. The examiner understands the “oral medication” to be the same as the “material” of claim 17, however for clarity and consistency purposes, “oral medication” in claim 22 should be changed to “material”
.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 11, 15, & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “modern” in claims 5, 15, & 20 is a relative term which renders the claim indefinite. The term “modern” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The word “modern” does not provide a design description to what the form of the toothpick might entail and there are multiple ways to view “modern”. For examination purposes, the examiner is considering “modern toothpick” to refer to the naming convention of the toothpick and not descriptive of the shape of the toothpick (i.e. the word ‘modern’ is not considered to impart any structural limitation to the claim).
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the examiner has interpreted the open pore structure to require/be made up of at least one of: polypropylene (hydrophobic polymer) and polymaide-6 foam (hydrophilic polymer). 
The term “slowly” in claims 11 is a relative term which renders the claim indefinite. The term “slowly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the examiner has interpreted the phrase “slowly release active ingredients” to mean materials that do not instantly release active ingredients upon application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pires (US2011008871) .

Regarding Claim 1, Pires teaches a single-use oral delivery device comprising: 
a housing unit (202) configured to house a predetermined amount of a material to be applied to an interdental space of a user (Figure 7; paragraph [0082]). 
and an interdental device (201) configured to be interlocked with the housing unit, wherein the interdental device includes a cap (206) at a top portion configured to interlock and seal with the housing unit, and an applicator tip (205) at a bottom portion configured to apply the predetermined amount of the material to the interdental space (Figures 6 & 7; paragraph [0082]).

Regarding Claim 5, as best understood based on the 35 U.S.C. 112(b) issues identified above, Pires teaches the single use oral delivery device of claim 1, as well as wherein the applicator tip (205) is in form of a modern toothpick or an interdental brush (Figure 6). 

Regarding Claim 6, Pires teaches the single use oral delivery device of claim 1, as well as wherein the applicator tip (205) is made from a material selected from at least one of low-density polyethylene (LDPE), elastomeric material, and felt material. Pires specifically discloses wherein the applicator tip can be made of an elastomeric material (thermoplastic elastomer (TPE)), and felt material (felt) (paragraph [0091]).

Regarding Claim 7, Pires teaches the single use oral delivery device of claim 1, as well as a cap (206) that interlocks with a neck of the housing unit through a snap-fit arrangement. Pires specifically discloses a cap (206) with ledges (210) that mate with complimentary edges (209) in the neck of the housing (207) (Figure 7; paragraph [0082]). This disclosed interlocking arrangement is the definition of a snap-fit arrangement through the mating of the complimentary edges to restrict axial movement (paragraph [0082]). 

Regarding Claim 9, Pires teaches the single use oral delivery device of claim 1, as well as wherein the interdental device comprises: an inner rigid portion (204) extending vertically along the housing unit; and a soft outer layer (205, felt) at a bottom end of the inner rigid portion, wherein the soft outer layer forms the application tip (paragraphs [0082], [0090], and [0091]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pires in view of Tcherny (US6418940).

Regarding Claim 2, Pires teaches the single use oral delivery device of claim 1. Pires further discloses and identifies the material in the housing unit to be a “substance” that can be used in dental cleaning or application of medication (Pires paragraphs [0016] & [0082]). 
Pires fails to teach wherein the housing unit houses the material in the form of at least one of liquid, gel, paste, cream, and powder.
Tcherny teaches an interdental device submerged in a material for cleaning interdental spaces. Tcherny specifically discloses the material in the housing to come in the form of liquid, gel, or paste (Tcherny claim 1). 
Pires and Tcherny are both considered to be analogous to the claimed invention because they are in the same field of applicators for dental use. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires such that the material housed in the housing unit is in the form of a liquid, gel, or, paste as taught by Tcherny, as such a modification would simply be the substitution of a specific applicator material form (liquid, gel, or paste of Tcherny) for a broader applicator material form (substance for dental use of Pires), and the result of such a modification would have been predictable, namely providing a specified material form for the applicator material.
.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pires in view of Tcherny as applied to claim 2 above, and further in view of Flynn (US20180055211).

Regarding Claim 3, Pires in view of Tcherny teaches the single use oral delivery device and the material form of claim 2, but fails to teach wherein the material is characterized by a pH of between 6.2 and 7.6.
Flynn teaches a tooth cleaning device and an oral care composition for dental hygiene. Flynn specifically discloses the oral care composition made of a multitude of materials including a buffering agent to maintain the pH in the range of 6.0 to 8.0 (paragraph [0071]). 
Pires, Tcherny and Flynn are both considered to be analogous to the claimed invention because they are in the same field of dental applicators. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pires and Tcherny such that the material has a pH between 6.0 and 8.0 as taught by Flynn, as such a modification would allow the buffering agent to adjust the pH to an acceptable range for use (Flynn paragraph [0071]). Furthermore, the narrower pH range of 6.2 to 7.6 would have been obvious in light of the 6.0 to 8.0 range as taught by Flynn, as the narrower range is simply further limiting a known workable range while still being fully encapsulated by the “acceptable range” taught by Flynn.

Claim(s) 4, 8, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pires in view of Flynn.

	Regarding Claim 4, Pires teaches single use oral delivery device of claim 1. Pires further discloses and identifies the material in the housing unit to be a “substance” that can be used in dental cleaning or application of medication (Pires paragraphs [0016] & [0082])
Pires fails to teach wherein the material is selected from at least one of: minerals, pHion alkaline minerals, vitamins, benzocaine, nitroglycerine, aspirin, ibuprofen, diabetes medication, stimulants, relaxants, pain killers, herbal medications, plaque dissolving agents, anti-microbial and anti-bacterial agents, anti-biotics, allergy medication, numbing agents, agents for sensitive teeth, dry mouth, agents for the treatment of xerostomia, gingivitis, cancer, oral sores, tooth-whitening agents, breath fresheners and taste agents.
Flynn discloses a tooth cleaning device and an oral care composition for dental hygiene. Flynn specifically discloses the oral care composition made of a multitude of materials including minerals (potassium), pHion alkaline (potassium), vitamins (vitamins), plaque dissolving agents (baking soda), agents for sensitive teeth (fluoride), anti-microbial and anti-bacterial agents (sodium benzoate), dry mouth (xylitol), xerostomia (xylitol), tooth whitening agents (hydrogen and carbamide peroxide), breath fresheners (mint flavor), taste agents (sweeteners), (Flynn paragraphs [0064] - [0079]). 
Pires and Flynn are both considered to be analogous to the claimed invention because they are in the same field of dental applicators. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tcherny such that the material is selected from at least one of the materials as taught by Flynn noted above, as such a modification would allow for options of dental materials to be chosen that could accommodate for different users’ oral care needs and be recognized by those skilled in the art (Flynn paragraph [0079]). 
	
	Regarding Claim 8, Pires teaches single use oral delivery device of claim 1, but fails to teach wherein the applicator tip is medicated with an additive selected from at least one of a breath freshener, a mint flavor, a citrus flavor, a clove flavor, a cinnamon flavor, and a berry flavor.
Flynn discloses a tooth cleaning device and an oral care composition for dental hygiene. Flynn specifically discloses an oral care composition comprising a flavorant additive such as mint flavor, citrus flavor (lemon), clove flavor (clove oil), and a berry flavor (strawberry).
Pires and Flynn are both considered to be analogous to the claimed invention because they are in the same field of dental care. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires such that a flavorant additive is used as taught by Glover, as such a modification would enhance the flavor of the material being placed onto the applicator tip and increase its palatability (Flynn paragraph [0075]).

Regarding Claim 11, as best understood based on the 35 U.S.C. 112(b) issues identified above, Pires teaches the single use oral delivery device of claim 1 and further discloses a material in the housing unit to be a “substance” that can be used in dental cleaning or application of medication (Pires paragraphs [0016] & [0082]). Pires fails to teach wherein the material to be released is configured to slowly release the active ingredients over a period of a time thereby prolonging the therapeutic effects of the material applied. 
Flynn discloses a tooth cleaning device and an oral care composition for dental hygiene. Flynn specifically discloses an oral care composition comprising a multitude of materials but specifically teeth whitening agents (peroxides) (Flynn paragraph [0073]). It is known in the art that peroxides continue whitening teeth beyond the initial time of application. 
Pires and Flynn are both considered to be analogous to the claimed invention because they are in the same field of dental care. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires to include materials that can be used as teeth whitening agents (peroxides) as taught by Glover, as such a modification would simply be the substitution of one known material (tooth whitening agents of Flynn) for another known material (substance of Pires) and the result would have been predictable, namely an applicator capable of applying tooth whitening agents. By using peroxides as the tooth whitening agent, the applicator will be dispensing a material that is configured to slowly release its active ingredients over a period of time and thereby prolonging its therapeutic effects.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pires in view of Stadekker (US20110099735).

Regarding Claim 10, Pires teaches single use oral delivery device of claim 9. Pires further discloses the applicator tip (205) at the bottom end of the inner rigid portion (204), can be made of porous or non-porous rubber, fabric mesh, felt material, foamed polymers, sponge material, Hydrel.TM., TPE or any other suitable material (paragraph [0091]). 
Pires fails to teach wherein the inner rigid portion has a bottom end that includes an open pore structure made of various polymers selected from at least one of: hydrophobic polymer such as polypropylene (PP) and hydrophilic polymer such as polyamide-6 (Nylon 6) foam.
Stadekker discloses an interdental cleaning device with a porous cleaning structure to deliver active agents to interdental spaces. Stadekker specifically discloses a bottom end that includes an open pore structure (104) made of various polymers selected from at least one of: hydrophobic and hydrophilic materials, polypropylene (PP) polyamide, and nylon (Stadekker Figure 1B; paragraph [0038] & [0039]).
Pires and Stadekker are both considered to be analogous to the claimed invention because they are in the same field of interdental cleaners. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires such that the bottom end that includes an open pore structure made polymers selected from at least one of: hydrophobic polymer such as polypropylene (PP) and hydrophilic polymer such as polyamide-6 (Nylon 6) foam as taught by Glover, as such a modification would simply be the substitution of one known open pore materials (polypropylene or polyamide-6 of Glover) for another known open pore material (porous rubber of Pires), and the result of such a modification would have been predictable, namely allowing the porous structure to be used to topically or locally deliver the pharmacologic and therapeutic agents (Stadekker paragraph [0008]).

Claims 12, 15, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pires in view of Dayan (WO9517116).

Regarding Claim 12, Pires teaches a singular oral delivery device comprising: a singular housing unit (202) containing a predetermined amount of a material; and a singular interdental device (201) inserted into a corresponding singular housing unit, wherein the singular interdental device includes a cap (206) at a top portion configured to interlock and seal with the corresponding singular housing unit, and an applicator tip (205) at a bottom portion configured to apply the predetermined amount of the material to an interdental space (Pires Figures 6 & 7; paragraph [0082]).
Pires discloses a singular oral delivery device of the claimed invention, but does not teach a plurality of oral delivery devices making an integrated pack with breakable interconnections interspersed between each of the plurality of housing units and/or between each of the plurality of interdental devices.
Dayan teaches an integrated pack (Figure 1) of single use oral delivery devices comprising: a plurality of housing units (16) each containing a predetermined amount of a material (14); and a plurality of interdental devices (10) inserted into a corresponding one of each of the plurality of housing units (16), and an applicator tip (12) at a bottom portion configured to apply the predetermined amount of the material to an interdental space, wherein the integrated pack of single-use oral delivery devices is formed by breakable interconnections (20) interspersed between each of the plurality of housing units (16) and/or between each of the plurality of interdental devices (Dayan Figure 1; page 3 line 4 – page 4 line 3).
Pires and Dayan are both considered to be analogous to the claimed invention because they are in the same field of dental cleaners and packaging for dental cleaners. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires such that multiple single use oral delivery devices as taught by Pires are connected by breakable interconnections to form an integrated pack as taught by Dayan, as such a modification would allow multiple ready-to-use, low cost cleaning devices to be conveniently available (Dayan page 4 line 27 – page 5 line 3).

Regarding Claim 15, as best understood based on the 35 U.S.C. 112(b) issues identified above, Pires in view of Dayan teaches the integrated pack of single use oral delivery devices of claim 12, and further teaches wherein the applicator tip of each of the plurality of interdental devices is in the form of a modern toothpick or an interdental brush (Pires Figures 6).

Regarding Claim 16, Pires in view of Dayan teaches the integrated pack of single use oral delivery devices of claim 12, and further teaches wherein the cap (206) of each of the plurality of interdental devices interlocks with a neck of a corresponding one of the plurality of housing units through a snap-fit arrangement. Pires specifically discloses a cap (206) with ledges (210) that mate with complimentary edges (209) in the neck of the housing (207) (Pires Figure 7; paragraph [0082]). This disclosed interlocking arrangement is the definition of a snap-fit arrangement through the mating of the complimentary edges to restrict axial movement (Pires paragraph [0082]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pires in view of Dayan as applied to Claim 12 above, and further in view of Tcherny.

Regarding Claim 13, Pires in view of Dayan teaches the integrated pack of single use oral delivery devices of claim 12, and identifies the material in the housing unit to be a “substance” (Pires paragraph [0082]). 
Pires in view of Dayan fails to teach wherein the housing unit houses the material in the form of at least one of liquid, gel, paste, cream, and powder.
Tcherny teaches an interdental device submerged in a material for cleaning interdental spaces. Tcherny specifically discloses the material in the housing to come in the form of liquid, gel, or paste (Claim 1). 
Pires, Dayan, and Tcherny are both considered to be analogous to the claimed invention because they are in the same field of dental applicators. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires in view of Dayan such that the material housed in the housing unit is in the form of a liquid, gel, or, paste as taught by Tcherny, as such a modification would simply be the substitution of a specific applicator material form (liquid, gel, or paste of Tcherny) for a broader applicator material form (substance for dental use of Pires), and the result of such a modification would have been predictable, namely providing a specified desired material form for the applicator material.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pires in view of Dayan and Tcherny as applied to claim 13 above, and further in view of Flynn.

Regarding Claim 14, Pires in view of Dayan and Tcherny teaches the integrated pack of single use oral delivery devices and a material in at least one of the forms of claim 13. However, they fail to teach wherein the material is characterized by a pH of between 6.2 and 7.6.
Flynn teaches a tooth cleaning device and an oral care composition for dental hygiene. Flynn specifically discloses the oral care composition made of a multitude of materials including a buffering agent to maintain the pH in the range of 6.0 to 8.0 (paragraph [0071]). 
Pires, Dayan, Tcherny and Flynn are both considered to be analogous to the claimed invention because they are in the same field of dental care. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pires, Dayan, and Tcherny such that the material has a pH between 6.0 and 8.0 as taught by Flynn, as such a modification would allow the buffering agent to adjust the pH to an acceptable range for use (Flynn paragraph [0071]). Furthermore, the narrower pH range of 6.2 to 7.6 would have been obvious in light of the 6.0 to 8.0 range as taught by Flynn, as the narrower range is simply further limiting a known workable range while still being fully encapsulated by the “acceptable range” taught by Flynn.

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dayan in view of Pires.

Regarding claim 17, Dayan teaches a method of forming an integrated pack of single-use oral delivery devices comprising: forming a plurality of housing units (16); filling each containing a predetermined amount of a material (14, 226); forming a plurality of filled housing units inserting one of a plurality of interdental devices (10) into a corresponding one of each of the plurality of filled housing units (16), wherein each of the plurality of interdental devices comprises an applicator tip (12) at a bottom portion configured to apply the predetermined amount of the material to an interdental space; interlocking each of the plurality of interdental devices with a corresponding one of the plurality of filled housing units. Dayan also teaches breakable interconnections (20) displaced between housing units (Dayan Figures 1 & 5; page 3 line 4 – page 4 line 25).
Dayan discloses a method of forming an integrated pack of single-use oral delivery devices of the claimed invention, but does not teach wherein each of the plurality of interdental devices comprises a cap at a top portion for interlocking and sealing with a corresponding one of the plurality of filled housing units.
Pires teaches a method for forming a singular oral delivery device comprising: forming a singular housing unit; filling a singular housing unit (202) with a predetermined amount of a material, forming a singular filled housing unit (202); inserting the singular interdental device into a corresponding singular filled housing units (202), wherein each of the plurality of interdental devices comprises a cap (206) at a top portion for interlocking and sealing with a corresponding one of the plurality of filled housing units, and an applicator tip (205) at a bottom portion for applying the predetermined amount of the material to the interdental space; interlocking each of the plurality of interdental devices with a corresponding one of the plurality of filled housing units. (Figures 6 & 7; paragraph [0082]).
Dayan and Piers are both considered to be analogous to the claimed invention because they are in the same field of dental cleaners. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of forming an integrated pack of Dayan such that it includes the dental cleaning device and cap sealing structure of Piers, as such a modification would simply be the substitution for one known dental cleaning device (interdental device of Piers) for another known dental cleaning device (toothbrush of Dayan), and the result would be obvious, namely an integrated pack of leakproof housings containing single use interdental brushes for easy storage means.

Regarding Claim 18, Dayan in view of Pires teaches the method of forming an integrated pack of single-use oral delivery devices of claim 17, and further comprising forming the integrated pack of single-use oral delivery devices by connecting the plurality of housing units to each other by breakable interconnections (20) interspersed therebetween (Dayan Figure 1; page 3 lines 14-17).

Regarding Claim 19, Dayan in view of Pires teaches the method of forming an integrated pack of single-use oral delivery devices of claim 17, and further comprising forming the integrated pack of single-use oral delivery devices by connecting the plurality of interdental devices to each other by breakable interconnections (20) interspersed therebetween (Dayan Figure 1; page 3 lines 14-17). There is nothing in the claim language limiting the breakable connections to only direct connections and thus permitting indirect connections between the plurality of interdental devices. The breakable interconnections between housing units of Dayan provide indirect connections of the plurality of interdental devices to one another. 

Regarding Claim 20, as best understood based on the 35 U.S.C. 112(b) issues identified above, Dayan in view of Pires teaches the method of forming an integrated pack of single-use oral delivery devices of claim 17, and further teaches wherein the applicator tip is in form of a modern toothpick or an interdental brush (Pires Figure 6).

Regarding Claim 21, Dayan in view of Pires teaches the method of forming an integrated pack of single-use oral delivery devices of claim 17, and further discloses wherein each interdental device (201) comprises: an inner rigid portion (204) extending vertically along the housing unit (202); and a soft outer layer (205, felt) at a bottom end of the inner rigid portion, wherein the soft outer layer forms the application tip (Pires paragraphs [0082],[0090],[0091]).

Regarding Claim 22, Dayan in view of Pires teaches the method of forming an integrated pack of single-use oral delivery devices of claim 21, wherein the inner rigid portion (204) has a bottom end (205) that includes an open pore structure (porous rubber, sponge) that enables corresponding interdental device to release a predetermined quantity of the oral medication in a time substantially equivalent to using the interdental device, wherein the open pore structure is configured to enable a prolonged release of the oral medication (inherent based on absorption of open pore structures) after an immediate release of medication from corresponding housing unit (Pires paragraphs [0082],[0090],[0091]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kelsey (US20150000699): Kelsey discloses an oral hygiene device with a housing of material and closure cap on the end of an interdental device. 
Rajaiah (US9282810): Rajaiah discloses a porous tip structure on an oral care applicator with cap attachment. 
Gueret (US20070006891): Gueret discloses a brush and applicator with a snap closure onto a housing with a composition. 
Kuo (US20070102313): Kuo discloses interdental brushes that come in pack with breakable interconnections in between. 
Studney (US20140224825): Studney discloses interdental brushes that come in pack with breakable interconnections in between. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY ALEXANDER KIM whose telephone number is (571)272-0296. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Shanske can be reached on 571-270-5985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAK/Examiner, Art Unit 4188  
                                                                                                                                                                                                      /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772